PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of December 6, 2008, the Court has determined that the appeal is premature. The order on appeal determines that the defendant is not liable with regard to Count I of the Third Amended Complaint. Count I was the sole claim pending between the appellant, Ridley Owens, Inc. and the sole defendant, James L. Ridley, Jr. Had the order on appeal properly entered judgment on Count I, the order would constitute a partial final judgment subject to immediate review. Fla. R.App. P. 9.110(k). However, because the order merely determines entitlement to judgment on Count I, it does not rise to the level of finality necessary for appellate review. See Monticello Ins. Co. v. Thompson, 743 So.2d 1215 (Fla. 1st DCA 1999). Accordingly, the appeal is hereby DISMISSED.
BARFIELD, ALLEN, and LEWIS, JJ., concur.